Citation Nr: 1222512	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-26 763	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for bilateral pes planus with foot deformities.

2.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right elbow.

3.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left elbow.

4.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left knee.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO: granted service connection for bilateral pes planus with foot deformities and assigned an initial 30 percent disability rating, effective September 14, 2004; and granted service connection for bilateral degenerative joint disease of the elbows and knees and assigned initial 10 percent disability ratings, all effective September 14, 2004.

In September 2007, the RO granted a total rating for compensation purposes based on individual unemployability (TDIU), effective September 14, 2004.

In his July 2008 substantive appeal (VA Form 9), the Veteran requested hearings before a hearing officer at the RO and before a Veterans Law Judge at the RO (Travel Board hearing).  In December 2008 and August 2009, he withdrew his hearing requests.

In a May 2012 brief to the Board, the Veteran's representative raised the issue of whether there was clear and unmistakable error (CUE) in the RO's January 21, 2005 rating decision which denied entitlement to service connection for hypertension and cardiomyopathy with coronary artery disease and congestive heart failure.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.

The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011). 

The Veteran was afforded a VA examination in April 2008 to determine the current severity of his service-connected bilateral elbow and knee disabilities.  Ranges of elbow and knee motions were reported and it was noted that there was pain associated with all ranges of motion.  However, the Veteran was able to flex, extend, supinate, and pronate his elbows to 90 degrees, 10 degrees, 60 degrees, and 90 degrees, respectively, and was able to flex and extend his knees to 90 degrees and 10 degrees, respectively.  

Although the examiner noted that elbow and knee motions were not additionally limited following repetitive use, he did not note the point, if any, at which pain caused functional impairment or whether there was any additional functional impairment due to weakened movement, excess fatigability, incoordination, or flare ups.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An April 2008 VA examination report reflects that the Veteran was receiving treatment for his service-connected foot disability at the VA outpatient clinic in Fayetteville, North Carolina (VAOPC Fayetteville).  The most recent VA treatment records included in his claims file are contained in the Fayetteville Vista electronic records system and are dated in February 2008.  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Records received from the Social Security Administration include a report by the Veteran of treatment for his knee disabilities from Marlboro Park Hospital.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  There is no evidence that these steps have been taken with regard to any records from Marlboro Park Hospital.  Thus, a remand is also necessary to attempt to obtain any relevant records from this facility.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for bilateral foot, elbow, and knee disabilities contained in the Fayetteville Vista electronic records system, including from VAOPC Fayetteville, from February 2008 to the present, and from any other sufficiently identified VA facility.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.
 
2.  The AOJ should ask the Veteran to complete an authorization for VA to obtain all records of his treatment for bilateral foot, elbow, and knee disabilities from Marlboro Park Hospital.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file. 

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected right and left elbow disabilities.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right and left elbow flexion, extension, supination, and pronation should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.

The examiner should report if there is ankylosis of either elbow and, if so, whether it is favorable or unfavorable and the angle at which the elbow is held.

The examiner should also report the nature and severity of any impairment of the radius or ulna and whether there is any flail joint of either elbow. 

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected right and left knee disabilities.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right and left knee flexion and extension should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.

The examiner should report if there is ankylosis of either knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of either knee, and if present, provide an opinion as to its severity.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


